UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7099



CURTIS DALE RICHARDSON,

                                            Plaintiff - Appellant,

          versus


PAULA THOMAS, Judge; RODNEY PEEPLES, Judge;
CHARLES CONDON, Attorney General; JIM HODGES,
Governor;   WILLIE   EAGLETON,  Warden;   GARY
MAYNARD, Director; HARRY MCDOWELL, Magistrate;
GREGORY HEMBRE, Solicitor; GEORGE DEBUSK,
Assistant Solicitor; JAMES HARRIS, Loris
Police Department; OFFICER PAGE, Loris Police
Department; THOMAS W. FLOYD; JACK FLOM; STATE
OF SOUTH CAROLINA; LORIS, SOUTH CAROLINA
POLICE   DEPARTMENT;   HORRY   COUNTY,   SOUTH
CAROLINA; MARSHALL RUSSELL, Chief, Loris
Police   Department;   MAYOR,   Loris,   South
Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-01-2553-1)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Curtis Dale Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Curtis Dale Richardson seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000), claim against all but

two Defendants.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Richardson seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.   Accordingly, we

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2